 
     * *(2))5(< 52%% 
     0$5,6$ * +8%(5 
    *,%621 52%% 	 /,1'+ //3
     0LVVLRQ 6WUHHW 6XLWH 
     6DQ )UDQFLVFR &DOLIRUQLD 
    7HOHSKRQH  
    )DFVLPLOH  
     (PDLO      JUREE#JLEVRQUREEFRP
 
                 PKXEHU#JLEVRQUREEFRP
 
     $WWRUQH\V IRU 3ODLQWLIIVLQ/LPLWDWLRQ
 
     6HD /HJHQG //& DV RZQHU -RKQ 0ROOHU DV RZQHU pro hac vice DQG &RQUDG 0ROOHU
    DV RZQHU pro hac vice RI WKH YHVVHO SEA LEGEND

                       81,7(' 67$7(6 ',675,&7 &2857
                      &(175$/ ',675,&7 2) &$/,)251,$



     ,Q WKH 0DWWHU RI 6HD /HJHQG //& DV   &DVH 1R FY69: 05:[
   RZQHU -RKQ 0ROOHU DV RZQHU pro      67,38/$7(' &21),'(17,$/,7<
   hac vice DQG &RQUDG 0ROOHU DV       $*5((0(17 $1' 3527(&7,9(
     RZQHU pro hac vice RI WKH YHVVHO    25'(5
   SEA LEGEND IRU ([RQHUDWLRQ
   )URP RU /LPLWDWLRQ RI /LDELOLW\




     

     

   
   
   
                                           
              67,38/$7(' &21),'(17,$/,7< $*5((0(17 $1' 3527(&7,9( 25'(5
          :+(5($6 WKH 3ODLQWLIIVLQ/LPLWDWLRQ WKH &ODLPDQW DQG WKH 7KLUG3DUW\
    'HIHQGDQW KHUHLQ FROOHFWLYHO\ WKH ³3DUWLHV´ FODLP WKDW WKH\ SRVVHVV FHUWDLQ
    FRQILGHQWLDO RU SURSULHWDU\ LQIRUPDWLRQ IRU ZKLFK VSHFLDO SURWHFWLRQ IURP SXEOLF
    GLVFORVXUH RU XVH IRU DQ\ SXUSRVH RWKHU WKDQ WKLV FRXUW DFWLRQ ZRXOG EH ZDUUDQWHG
          :+(5($6 WKH 3DUWLHV FODLP WKDW WKH GLVFORVXUH RI VXFK LQIRUPDWLRQ PD\
    UHVXOW LQ KDUP WR WKHP
          :+(5($6 WKH 3DUWLHV DFNQRZOHGJH WKDW WKLV 2UGHU GRHV QRW FRQIHU EODQNHW
    SURWHFWLRQV RQ DOO GLVFORVXUHV RU UHVSRQVHV WR GLVFRYHU\ DQG WKDW WKH SURWHFWLRQ LW
    DIIRUGV H[WHQGV RQO\ WR WKH OLPLWHG LQIRUPDWLRQ RU LWHPV WKDW DUH HQWLWOHG XQGHU WKH
   DSSOLFDEOH OHJDO SULQFLSOHV WR WUHDWPHQW DV FRQILGHQWLDO
         7KH 3DUWLHV KHUHE\ VWLSXODWH WR WKH IROORZLQJ
              )RU WKH SXUSRVHV RI WKLV $JUHHPHQW FRQILGHQWLDO LQIRUPDWLRQ LQFOXGHV
   LQIRUPDWLRQ SURWHFWHG ZLWKLQ WKH VFRSH RI )HG 5 &LY 3 F* %\ ZD\ RI
   H[DPSOH DQG ZLWKRXW OLPLWDWLRQ FRQILGHQWLDO LQIRUPDWLRQ PD\ LQFOXGH RU EH
   LQFOXGHG LQ SULFLQJ RU YDOXDWLRQ LQIRUPDWLRQ DJUHHPHQWV SDSHUV UHSRUWV DQG
   ILQDQFLDO GRFXPHQWV ZKLFK FRPSULVH HPERG\ RU VXPPDUL]H PDWWHUV ZKLFK WKH
   3DUWLHV FRQVLGHU FRQILGHQWLDO DQG GHVLUH QRW EH PDGH SXEOLF
              :KHQHYHU WKH 3DUWLHV SURGXFH D GRFXPHQW RU WKLQJ FRQWDLQLQJ
   LQIRUPDWLRQ WKH\ GHHP WR EH FRQILGHQWLDO DQG ZLVK WR EH VXEMHFW WR WKLV 2UGHU WKH
   SURGXFLQJ 3DUW\ VKDOO PDUN RU GHVLJQDWH WKH GRFXPHQW RU WKLQJ ³&RQILGHQWLDO´
   :KHUH DQ\ GRFXPHQW RU WKLQJ LV PDUNHG RU GHVLJQDWHG ³&RQILGHQWLDO´ XSRQ WKH
   ILUVW SDJH WKHUHRI WKH HQWLUH GRFXPHQW RU WKLQJ VKDOO EH GHHPHG PDUNHG
   ³&RQILGHQWLDO´
              $OO PDWHULDO ZKLFK WKH 3DUWLHV SURGXFH ZKLFK LV GHVLJQDWHG DV
   ³&RQILGHQWLDO´ LQ WKLV SURFHHGLQJ VKDOO EH PDLQWDLQHG LQ FRQILGHQFH E\ WKH 3DUWLHV
   DQG XVHG VROHO\ LQ WKH SUHSDUDWLRQ RU KHDULQJ RI WKLV SURFHHGLQJ 7KH 3DUWLHV VKDOO
   QRW GLVFORVH RU SHUPLW WR EH GLVFORVHG PDWHULDO WKDW LV GHVLJQDWHG ³&RQILGHQWLDO´ WR
   DQ\ SHUVRQV LQFOXGLQJ FRQVXOWDQWV H[SHUWV RU RWKHUV UHWDLQHG E\ WKH SDUWLHV KHUHWR
                                            3DJH  RI 
    H[FHSW D 3DUW\ WR WKLV DFWLRQ PD\ VKDUH ³&RQILGHQWLDO´ LQIRUPDWLRQ ZKHUH WKH 3DUW\
    GHHPV LW UHDVRQDEO\ QHFHVVDU\ WR FRQVXOW ZLWK RU XVH WKH VHUYLFHV RI VXFK SHUVRQV WR
    SUHSDUH IRU RU WU\ WKLV FDVH SURYLGHG WKDW
                 D     $FFHVV WR VXFK PDWHULDO VKDOO EH UHVWULFWHG WR WKH 3DUWLHV WKHLU
    UHVSHFWLYH FRXQVHO SDUDOHJDOV DQG VWDII FRXUW UHSRUWHUV DQG YLGHRJUDSKHUV H[SHUWV
    RU FRQVXOWDQWV UHWDLQHG RU VSHFLDOO\ HPSOR\HG E\ D 3DUW\ LQ WKLV FDVH GHSRVLWLRQ RU
    KHDULQJ ZLWQHVVHV WKH &RXUW DQG LWV VWDII DV VHW IRUWK KHUHLQ
                 E     &RXQVHO IRU DOO 3DUWLHV E\ H[HFXWLQJ WKLV $JUHHPHQW XQGHUWDNH
    WR DELGH E\ DQG EH ERXQG E\ LWV SURYLVLRQV DQG WR XVH GXH FDUH WR VHH WKDW LWV
   SURYLVLRQV DUH NQRZQ DQG DGKHUHG WR E\ WKRVH XQGHU WKHLU VXSHUYLVLRQ RU FRQWURO
   LQFOXGLQJ DQ\ H[SHUW RU FRQVXOWDQW ZKR KDV EHHQ UHWDLQHG RU VSHFLDOO\ HPSOR\HG E\
   D 3DUW\ LQ DQWLFLSDWLRQ RI WKLV OLWLJDWLRQ RU IRU WULDO RI WKLV FDVH 6XFK H[SHUWV RU
   FRQVXOWDQWV VKDOO EH SURYLGHG D FRS\ RI WKLV $JUHHPHQW DQG VKDOO VLJQ WKH
   $FNQRZOHGJHPHQW DQG $JUHHPHQW WR %H %RXQG E\ WKLV 2UGHU DWWDFKHG KHUHWR DV
   ([KLELW $
              $OO GHSRVLWLRQV RU SRUWLRQV RI GHSRVLWLRQV WDNHQ LQ WKLV PDWWHU DQG DOO
   WHVWLPRQ\ RU SRUWLRQV RI WHVWLPRQ\ SURYLGHG DW WKH KHDULQJ LQ WKLV PDWWHU WKDW
   FRQWDLQ FRQILGHQWLDO LQIRUPDWLRQ PD\ EH GHVLJQDWHG ³&RQILGHQWLDO´ DQG WKHUHE\
   REWDLQ WKH SURWHFWLRQV DFFRUGHG RWKHU &RQILGHQWLDO GRFXPHQWV &RQILGHQWLDOLW\
   GHVLJQDWLRQV IRU GHSRVLWLRQV RU KHDULQJ WHVWLPRQ\ VKDOO EH PDGH HLWKHU RQ WKH
   UHFRUG RU E\ ZULWWHQ QRWLFH WR WKH RWKHU SDUW\ ZLWKLQ  GD\V RI UHFHLSW RI WKH
   WUDQVFULSW 8QOHVV RWKHUZLVH DJUHHG GHSRVLWLRQV DQG KHDULQJ WHVWLPRQ\ VKDOO EH
   WUHDWHG DV &RQILGHQWLDO GXULQJ WKH GD\ SHULRG IROORZLQJ UHFHLSW RI WKH WUDQVFULSW
              7KH UHFHLYLQJ 3DUWLHV DQG WKHLU FRXQVHO VKDOO DFW WR SUHVHUYH WKH
   FRQILGHQWLDOLW\ RI GHVLJQDWHG GRFXPHQWV DQG LQIRUPDWLRQ ,QIRUPDWLRQ GHVLJQDWHG
   DV ³&RQILGHQWLDO´ PD\ EH UHIHUUHG WR E\ D 3DUW\ LQ QRWLFHV FRUUHVSRQGHQFH
   PRWLRQV EULHIV RU DQ\ RWKHU SOHDGLQJV RU VXEPLVVLRQV PD\ EH XVHG LQ GHSRVLWLRQV
   PD\ EH PDUNHG DV GHSRVLWLRQ H[KLELWV PD\ EH XVHG DW WKH KHDULQJ DQG PD\ EH
                                             3DJH  RI 
    PDUNHG DV KHDULQJ H[KLELWV +RZHYHU EHIRUH DQ\ PDWHULDO GHVLJQDWHG DV
    ³&RQILGHQWLDO´ LV ILOHG ZLWK WKH &RXUW IRU DQ\ SXUSRVH WKH 3DUWLHV VHHNLQJ WR ILOH
    WKH PDWHULDOV VKDOO PHHW DQG FRQIHU WHOHSKRQLFDOO\ DQG LQ ZULWLQJ ZLWK WKH RSSRVLQJ
    3DUWLHV WR GHWHUPLQH LI UHGDFWLRQ DQGRU RWKHU PRGLILFDWLRQ LV PXWXDOO\ DJUHHDEOH RU
    LI WKH 3DUW\ VHHNLQJ WR ILOH VXFK PDWHULDO PXVW VHHN SHUPLVVLRQ RI WKH &RXUW WR ILOH
    WKH PDWHULDO XQGHU VHDO WR WKH H[WHQW SRVVLEOH
               1RWKLQJ FRQWDLQHG KHUHLQ VKDOO FRQVWLWXWH DQ DGPLVVLRQ RU FRQFHVVLRQ
    RU SHUPLW DQ\ LQIHUHQFH WKDW WKH FODLPHG FRQILGHQWLDO RU WUDGH VHFUHW GRFXPHQW LV
    LQ IDFW D FRQILGHQWLDO GRFXPHQW DV FODLPHG E\ WKH GHVLJQDWLQJ 3DUWLHV 7KH
   UHFHLYLQJ 3DUWLHV PD\ VHHN DQ RUGHU DXWKRUL]LQJ WUHDWPHQW RI DQ\ GRFXPHQW ODEHOHG
   ³&RQILGHQWLDO´ DV D QRQFRQILGHQWLDO GRFXPHQW 7KH PDWHULDOV DW LVVXH PXVW EH
   WUHDWHG DV &RQILGHQWLDO ,QIRUPDWLRQ DV GHVLJQDWHG XQWLO WKH &RXUW KDV UXOHG RQ WKH
   REMHFWLRQ RU WKH PDWWHU KDV RWKHUZLVH EHHQ UHVROYHG
              1RWKLQJ LQ WKLV $JUHHPHQW VKDOO EH FRQVWUXHG WR HQWLWOH DQ\ 3DUW\ WR
   REWDLQ DQ\ GRFXPHQW WKLQJ RU LQIRUPDWLRQ WKDW RWKHUZLVH ZRXOG QRW EH DOORZHG
   SXUVXDQW WR DSSOLFDEOH ODZ UXOHV FRGHV VWDWXWHV RU FRXUW RUGHU
              1RWKLQJ LQ WKLV $JUHHPHQW VKDOO EH GHHPHG WR SUHFOXGH WKH 3DUWLHV
   IURP VHHNLQJ DQG REWDLQLQJ DGGLWLRQDO SURWHFWLRQ ZLWK UHVSHFW WR WKH FRQILGHQWLDOLW\
   RI GRFXPHQWV RU RWKHU GLVFRYHU\ PDWHULDO RU UHOLHI IURP WKLV $JUHHPHQW ZLWK
   UHVSHFW WR SDUWLFXODU PDWHULDO GHVLJQDWHG ³&RQILGHQWLDO´ KHUHXQGHU
              .QRZLQJ IDLOXUH WR DELGH E\ WKH WHUPV RI WKLV $JUHHPHQW LI QRW
   VSHFLILFDOO\ DPHQGHG LQ ZULWLQJ E\ FRXQVHO WR WKH 3DUWLHV PD\ UHVXOW LQ D PRWLRQ
   IRU VDQFWLRQV FRVWV DQG DWWRUQH\¶V IHHV DQG DQ\ RWKHU DSSURSULDWH OHJDO DFWLRQ
             7KLV $JUHHPHQW PD\ QRW EH ZDLYHG PRGLILHG DEDQGRQHG RU
   WHUPLQDWHG LQ ZKROH RU SDUW H[FHSW E\ DQ LQVWUXPHQW LQ ZULWLQJ VLJQHG E\ WKH
   3DUWLHV ,I DQ\ SURYLVLRQ RI WKLV $JUHHPHQW VKDOO EH KHOG LQYDOLG RU XQHQIRUFHDEOH
   IRU DQ\ UHDVRQ ZKDWVRHYHU WKH UHPDLQLQJ SURYLVLRQV VKDOO QRW EH DIIHFWHG WKHUHE\
   
                                            3DJH  RI 
              $IWHU WHUPLQDWLRQ RI WKLV FDVH WKH SURYLVLRQV RI WKLV $JUHHPHQW VKDOO
    FRQWLQXH WR EH ELQGLQJ
              1R DFWLRQ WDNHQ LQ DFFRUGDQFH ZLWK WKLV 6WLSXODWLRQ VKDOO EH FRQVWUXHG
    DV D ZDLYHU RI DQ\ FODLP RU GHIHQVH LQ WKLV DFWLRQ RU RI DQ\ SRVLWLRQ DV WR
    GLVFRYHUDELOLW\ RU DGPLVVLELOLW\ RI HYLGHQFH
              7KLV 6WLSXODWLRQ LV HIIHFWLYH DV RI )HEUXDU\   DQG UHPDLQV LQ
    HIIHFW UHJDUGOHVV RI ZKHQ RU ZKHWKHU WKH &RXUW VLJQV WKLV 6WLSXODWHG 3URWHFWLYH
    2UGHU
                7KLV 6WLSXODWLRQ PD\ EH VLJQHG LQ FRXQWHUSDUWV

     6WLSXODWHG WR

         &RXQVHO IRU 3ODLQWLIIVLQ/LPLWDWLRQ 0DULVD * +XEHU FHUWLILHV WKDW DOO

     HOHFWURQLF VLJQDWXUHV EHORZ KDYH EHHQ GXO\ DXWKRUL]HG E\ VLJQDWRU\ FRXQVHO SHU

   (&) 5XOH  I


     'DWHG )HEUXDU\                  *,%621 52%% 	 /,1'+ //3

                                                 V 0$5,6$ * +8%(5
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             0DULVD * +XEHU
                                           $WWRUQH\V IRU 3ODLQWLIIVLQ/LPLWDWLRQ
                                           6($ /(*(1' //& -2+1 02//(5
                                             DQG &215$' 02//(5


     'DWHG February 19, 2019                7+( +20$03285 /$: ),50

                                                   V '$1,(//( /,1&256

                                             'DQLHOOH /LQFRUV
                                           $WWRUQH\V IRU &ODLPDQW
                                           .5,67(1 //2<'

                                            3DJH  RI 
 
     'DWHG February 19, 2019       %	' /$: *5283 $3/&
 
                                           V 0,&+$(/ % *(22/$
                                   0LFKDHO % *HRROD
                                   $WWRUQH\V IRU &ODLPDQW
                                    .5,67(1 //2<'
 
 
 
    'DWHG February 19, 2019       %8//,9$17 +286(5 %$,/(< 3&
                                          V .(,7+ *,//(77(

                                    0DULO\Q 5DLD

                                    .HLWK *LOOHWWH
                                  $WWRUQH\V IRU 7KLUG3DUW\ 'HIHQGDQW

                                    %<5' 7(&+12/2*,(6 ,1& '%$
                                    0$548,37



   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

   38568$17 72 67,38/$7,21 ,7 ,6 62 25'(5('

     'DWHG 0DUFK  

                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    8QLWHG 6WDWHV 0DJLVWUDWH -XGJH
                                  0LFKDHO 5 :LOQHU





                                   3DJH  RI 
 
                                           (;+,%,7 $
 
                $&.12:/('*0(17 $1' $*5((0(17 72 %( %281'
 
            , BBBBBBBBBBBBBBBBBBBBBBBBBBBBB >print or type full name@ RI
 
     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB >print or type full address@ GHFODUH XQGHU
 
     SHQDOW\ RI SHUMXU\ WKDW , KDYH UHDG LQ LWV HQWLUHW\ DQG XQGHUVWDQG WKH 6WLSXODWHG
 
     &RQILGHQWLDOLW\ $JUHHPHQW DQG 3URWHFWLYH 2UGHU UHIHUHQFHG DV HIIHFWLYH DV RI
 
 
     )HEUXDU\   LQ WKH FDVH RI ³,Q WKH 0DWWHU RI 6($ /(*(1' //& et al.´ &DVH

 
     1R FY69: 05: , DJUHH WR FRPSO\ ZLWK DQG WR EH ERXQG E\ DOO WKH WHUPV

   RI WKLV 6WLSXODWHG $JUHHPHQW DQG , XQGHUVWDQG DQG DFNQRZOHGJH WKDW IDLOXUH WR VR

   FRPSO\ FRXOG H[SRVH PH WR VDQFWLRQV DQG SXQLVKPHQW LQ WKH QDWXUH RI FRQWHPSW ,
   VROHPQO\ SURPLVH WKDW , ZLOO QRW GLVFORVH LQ DQ\ PDQQHU DQ\ LQIRUPDWLRQ RU LWHP WKDW
   LV VXEMHFW WR WKLV 6WLSXODWHG $JUHHPHQW WR DQ\ SHUVRQ RU HQWLW\ H[FHSW LQ VWULFW
   FRPSOLDQFH ZLWK WKH SURYLVLRQV RI WKLV $JUHHPHQW
          , IXUWKHU DJUHH WR VXEPLW WR WKH MXULVGLFWLRQ RI WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW
   IRU WKH &HQWUDO 'LVWULFW RI &DOLIRUQLD IRU WKH SXUSRVH RI HQIRUFLQJ WKH WHUPV RI WKLV
   6WLSXODWHG $JUHHPHQW HYHQ LI VXFK HQIRUFHPHQW SURFHHGLQJV RFFXU DIWHU WHUPLQDWLRQ
   RI WKLV DFWLRQ
   'DWH BBBBBBBBBBBBBBBBBBBBBBBBBB

   &LW\ DQG 6WDWH ZKHUH VZRUQ DQG VLJQHG BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

   3ULQWHG QDPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


     6LJQDWXUH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




                                            3DJH  RI 
